DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 06 SEP 2022.  The amendment has been entered.
In view of the amendment to Claim 16, Examiner withdraws the previous claim objection to Claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schloss ‘444 (U.S. PGPub 2016/0351444) in view of in view of Roy ‘387 (U.S. PGPub 2017/0207087).
Claim 1 – Schloss ‘444 teaches a method of forming a tungsten film (PG 0047, first tungsten layer in step 702), comprising:
forming a tungsten initiation layer (PG 0047, first tungsten layer in step 702; PG 0029, first layer may be a nucleation layer) on a silicon-containing surface of a substrate (PG 0047, deposition may occur on e.g. silicon oxide layer) at a first deposition rate (the deposited material necessarily has a deposition rate); and
forming a tungsten film (PG 0050, second tungsten layer in step 704) on the tungsten initiation layer at a second deposition rate (the deposited material necessarily has a deposition rate), wherein the second deposition rate is greater than the first deposition rate (PG 0051, the deposition rate in step 704 is greater than that in step 702).
Schloss ‘444 does not expressly teach or suggest an embodiment wherein tungsten carbide is deposited for both layers.  Schloss ‘444 PG 0028 teaches tungsten as exemplary but contemplates other tungsten-containing materials as known alternatives for feature fill or blanket deposition processes, inclusive of tungsten carbide (PG 0028).  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 to choose tungsten carbide in place of tungsten for both the initiation layer and the bulk layer as Schloss ‘444 recognizes that tungsten and tungsten carbide are both suitable materials to be deposited by its disclosed processes.
Schloss ‘444 does not expressly disclose a PECVD process.  Schloss ‘444 renders obvious CVD deposition of tungsten containing films at e.g. PG 0059.  Roy ‘087 is drawn to the formation of tungsten forming films (e.g. PG 0044, tungsten carbide) and further teaches that PECVD is a known suitable process for this deposition (PG 0044).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 to use PECVD as suggested by Roy ‘087, as Schloss ‘444 renders obvious deposition of tungsten carbide by CVD means and Roy ‘087 teaches that PECVD is a known suitable CVD process for depositing tungsten carbide.
Claim 5 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 1, wherein the tungsten carbide initiation layer has a thickness in a range of 10 Angstroms to 100 Angstroms (Schloss ‘444 PG 0049, thickness of first layer expressly disclosed as 10 to 100 Angstroms).
Claim 6 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 5, wherein the tungsten carbide film has a thickness of about 5,000 Angstroms or greater (Roy ‘087 PG 0048, a thickness greater than or equal to about e.g. 5000 Angstroms).
Claim 7 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 6, wherein forming the tungsten carbide initiation layer comprises exposing the silicon-containing surface to a first reactive gas comprising WF6, C3H6, and H2 (Schloss ‘444 renders obvious CVD deposition of tungsten containing films at e.g. PG 0059; Roy ‘087 PG 0044 teaches that PECVD processes are suitable to deposit tungsten containing films e.g. tungsten carbide; Roy ‘087 PG 0041, co-flowing the recited gases and argon to deposit tungsten containing film 280; said film may be tungsten carbide) in a first PECVD process (Roy ‘087 PG 0044, PECVD process used to deposit tungsten containing film 280) including a first RF plasma power (Roy ‘087 PG 0041, RF plasma) of about 100 Watts (Roy ‘087 PG 0045, “about 100 Watts” is prima facie obvious as a listed power value for PECVD) at a first pressure in a first range of about 2 Torr to about 10 Torr (Roy ‘087 PG 0046, “about 2 Torr to about 10 Torr” is prima facie obvious as a pressure range for PECVD process pressure).
Claim 8 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 7, but does not expressly teach or suggest wherein the WF6 and C3H6 in the first reactive gas are present in a ratio of 2:1 or greater.  The listed embodiments of Roy ‘087 do not disclose any ratio where WF6 is present in higher quantity than C3H6.  However, Roy ‘087 broadly teaches a mixture including these gases at PG 0041 and teaches that the ratio of these gases controls the tungsten concentration in the hardmask.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 / Roy ‘087 to select flow rates for WF6 and C3H6 such that a desired tungsten concentration is obtained in the deposited film.
Claim 9 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 7, wherein forming the tungsten carbide film comprises exposing the tungsten carbide initiation layer to a second reactive gas comprising WF6, C3H6, and H2 (Schloss ‘444 renders obvious CVD deposition of tungsten containing films at e.g. PG 0059; Roy ‘087 PG 0044 teaches that PECVD processes are suitable to deposit tungsten containing films e.g. tungsten carbide; Roy ‘087 PG 0041, co-flowing the recited gases and argon to deposit tungsten containing film 280; said film may be tungsten carbide) in a second PECVD process (Roy ‘087 PG 0044, PECVD process used to deposit tungsten containing film 280) including a second RF plasma power (Roy ‘087 PG 0041, RF plasma) of about 500 Watts (Roy ‘087 PG 0045, “about 500 Watts” is prima facie obvious as a listed power value for PECVD) at a second pressure in a second range of about 2 Torr to about 10 Torr (Roy ‘087 PG 0046, “about 2 Torr to about 10 Torr” is prima facie obvious as a pressure range for PECVD process pressure).
Claim 10 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 1, wherein the silicon-containing surface comprises silicon oxide (Schloss ‘444 PG 0047, first layer deposited on e.g. a silicon oxide layer).
Claim 11 – Schloss ‘444 teaches a method of forming a tungsten film (PG 0047, first tungsten layer in step 702), comprising:
forming a tungsten initiation layer (PG 0047, first tungsten layer in step 702; PG 0029, first layer may be a nucleation layer) on a silicon-containing surface of a substrate (PG 0047, deposition may occur on e.g. silicon oxide layer) at a first deposition rate (the deposited material necessarily has a deposition rate); and
forming a tungsten film (PG 0050, second tungsten layer in step 704) on the tungsten initiation layer at a second deposition rate (the deposited material necessarily has a deposition rate), wherein the second deposition rate is greater than the first deposition rate (PG 0051, the deposition rate in step 704 is greater than that in step 702).
Schloss ‘444 does not expressly teach or suggest the following limitations of Claim 11:
Schloss ‘444 does not expressly teach or suggest an embodiment wherein tungsten carbide is deposited for both layers.
Schloss ‘444 does not expressly teach or suggest the particular deposition process parameters disclosed in Claim 11.
Schloss ‘444 PG 0028 teaches tungsten as exemplary but contemplates other tungsten-containing materials as known alternatives for feature fill or blanket deposition processes, inclusive of tungsten carbide (PG 0028).  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 to choose tungsten carbide in place of tungsten for both the initiation layer and the bulk layer as Schloss ‘444 recognizes that tungsten and tungsten carbide are both suitable materials to be deposited by its disclosed processes.
Schloss ‘444 exemplifies feature fill applications in its disclosure but broadly contemplates blanket deposition on appropriate surfaces at PG 0028.  Roy ‘087 is drawn to the formation of tungsten carbide hardmasks on e.g. semiconductor substrates (PG 0015, 0017).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 to deposit tungsten carbide on e.g. semiconductor substrates as suggested by Roy ‘087 to serve as a hardmask, as Schloss ‘444 wants to deposit tungsten carbide on suitable surfaces and Roy ‘087 teaches that semiconductor substrates are desirable surfaces to deposit tungsten carbide hardmasks on.
Regarding specific deposition processes, Schloss ‘444 / Roy ‘087 further renders obvious:
exposing the silicon-containing surface to a first reactive gas comprising WF6, C3H6, and H2 (Schloss ‘444 renders obvious CVD deposition of tungsten containing films at e.g. PG 0059; Roy ‘087 PG 0044 teaches that PECVD processes are suitable to deposit tungsten containing films e.g. tungsten carbide; Roy ‘087 PG 0041, co-flowing the recited gases and argon to deposit tungsten containing film 280; said film may be tungsten carbide) in a first PECVD process (Roy ‘087 PG 0044, PECVD process used to deposit tungsten containing film 280) including a first RF plasma power (Roy ‘087 PG 0041, RF plasma) of about 100 Watts (Roy ‘087 PG 0045, “about 100 Watts” is prima facie obvious as a listed power value for PECVD) at a first pressure in a first range of about 2 Torr to about 10 Torr (Roy ‘087 PG 0046, “about 2 Torr to about 10 Torr” is prima facie obvious as a pressure range for PECVD process pressure); and
exposing the tungsten carbide initiation layer to a second reactive gas comprising WF6, C3H6, and H2 (Schloss ‘444 renders obvious CVD deposition of tungsten containing films at e.g. PG 0059; Roy ‘087 PG 0044 teaches that PECVD processes are suitable to deposit tungsten containing films e.g. tungsten carbide; Roy ‘087 PG 0041, co-flowing the recited gases and argon to deposit tungsten containing film 280; said film may be tungsten carbide) in a second PECVD process (Roy ‘087 PG 0044, PECVD process used to deposit tungsten containing film 280) including a second RF plasma power (Roy ‘087 PG 0041, RF plasma) of about 500 Watts (Roy ‘087 PG 0045, “about 500 Watts” is prima facie obvious as a listed power value for PECVD) at a second pressure in a second range of about 2 Torr to about 10 Torr (Roy ‘087 PG 0046, “about 2 Torr to about 10 Torr” is prima facie obvious as a pressure range for PECVD process pressure).
Claim 15 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 11, wherein the tungsten carbide initiation layer has a thickness in a range of 10 Angstroms to 100 Angstroms (Schloss ‘444 PG 0049, thickness of first layer expressly disclosed as 10 to 100 Angstroms).
Claim 16 – Schloss ‘444 teaches a method of forming a tungsten film (PG 0047, first tungsten layer in step 702), comprising:
forming a tungsten initiation layer (PG 0047, first tungsten layer in step 702; PG 0029, first layer may be a nucleation layer) on a silicon-containing surface of a substrate (PG 0047, deposition may occur on e.g. silicon oxide layer) at a first deposition rate (the deposited material necessarily has a deposition rate); and
forming a tungsten film (PG 0050, second tungsten layer in step 704) on the tungsten initiation layer at a second deposition rate (the deposited material necessarily has a deposition rate),
wherein the second deposition rate is greater than the first deposition rate (PG 0051, the deposition rate in step 704 is greater than that in step 702), and
wherein the tungsten carbide initiation layer has a thickness in a range of 10 Angstroms to 100 Angstroms (PG 0049, thickness of first layer expressly disclosed as 10 to 100 Angstroms).
Schloss ‘444 does not expressly teach or suggest the following limitations of Claim 16:
Schloss ‘444 does not expressly teach or suggest an embodiment wherein tungsten carbide is deposited for both layers.
Schloss ‘444 does not expressly teach or suggest the particular deposition process parameters disclosed in Claim 16.
Schloss ‘444 does not expressly teach or suggest wherein the tungsten carbide film has a thickness greater than about 5000 Angstroms or greater.
Schloss ‘444 PG 0028 teaches tungsten as exemplary but contemplates other tungsten-containing materials as known alternatives for feature fill or blanket deposition processes, inclusive of tungsten carbide (PG 0028).  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 to choose tungsten carbide in place of tungsten for both the initiation layer and the bulk layer as Schloss ‘444 recognizes that tungsten and tungsten carbide are both suitable materials to be deposited by its disclosed processes.
Schloss ‘444 exemplifies feature fill applications in its disclosure but broadly contemplates blanket deposition on appropriate surfaces at PG 0028.  Roy ‘087 is drawn to the formation of tungsten carbide hardmasks on e.g. semiconductor substrates (PG 0015, 0017).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 to deposit tungsten carbide on e.g. semiconductor substrates as suggested by Roy ‘087 to serve as a hardmask, as Schloss ‘444 wants to deposit tungsten carbide on suitable surfaces and Roy ‘087 teaches that semiconductor substrates are desirable surfaces to deposit tungsten carbide hardmasks on.  Roy ‘087 further teaches hardmask thicknesses of e.g. greater than 5000 Angstroms (PG 0048, a thickness greater than about e.g. 5000 Angstroms).
Regarding specific deposition processes, Schloss ‘444 / Roy ‘087 further renders obvious:
exposing the silicon-containing surface to a first reactive gas comprising WF6, C3H6, and H2 (Schloss ‘444 renders obvious CVD deposition of tungsten containing films at e.g. PG 0059; Roy ‘087 PG 0044 teaches that PECVD processes are suitable to deposit tungsten containing films e.g. tungsten carbide; Roy ‘087 PG 0041, co-flowing the recited gases and argon to deposit tungsten containing film 280; said film may be tungsten carbide) in a first PECVD process (Roy ‘087 PG 0044, PECVD process used to deposit tungsten containing film 280) including a first RF plasma power (Roy ‘087 PG 0041, RF plasma) of about 100 Watts (Roy ‘087 PG 0045, “about 100 Watts” is prima facie obvious as a listed power value for PECVD) at a first pressure in a first range of about 2 Torr to about 10 Torr (Roy ‘087 PG 0046, “about 2 Torr to about 10 Torr” is prima facie obvious as a pressure range for PECVD process pressure); and
exposing the tungsten carbide initiation layer to a second reactive gas comprising WF6, C3H6, and H2 (Schloss ‘444 renders obvious CVD deposition of tungsten containing films at e.g. PG 0059; Roy ‘087 PG 0044 teaches that PECVD processes are suitable to deposit tungsten containing films e.g. tungsten carbide; Roy ‘087 PG 0041, co-flowing the recited gases and argon to deposit tungsten containing film 280; said film may be tungsten carbide) in a second PECVD process (Roy ‘087 PG 0044, PECVD process used to deposit tungsten containing film 280) including a second RF plasma power (Roy ‘087 PG 0041, RF plasma) of about 500 Watts (Roy ‘087 PG 0045, “about 500 Watts” is prima facie obvious as a listed power value for PECVD) at a second pressure in a second range of about 2 Torr to about 10 Torr (Roy ‘087 PG 0046, “about 2 Torr to about 10 Torr” is prima facie obvious as a pressure range for PECVD process pressure).
Claim 17 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 16, but does not expressly teach or suggest wherein the WF6 and C3H6 in the first reactive gas are present in a ratio of 2:1 or greater.  The listed embodiments of Roy ‘087 do not disclose any ratio where WF6 is present in higher quantity than C3H6.  However, Roy ‘087 broadly teaches a mixture including these gases at PG 0041 and teaches that the ratio of these gases controls the tungsten concentration in the hardmask.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 / Roy ‘087 to select flow rates for WF6 and C3H6 such that a desired tungsten concentration is obtained in the deposited film.

Claims 2-4, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schloss ‘444 / Roy ‘087, and further in view of Tokunaga ‘201 (U.S. Patent 4,980,201).
Claim 2 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 1, but does not expressly teach or suggest wherein a ratio of the second deposition rate to the first deposition rate is 3:1 or greater.  Schloss ‘444 teaches that a known deposition end state is when a certain amount of deposition material is deposited (PG 0055, tungsten exemplified; tungsten carbide is obvious as discussed above).  Tokunaga ‘201 is drawn to formation of tungsten carbide films by chemical vapor deposition (Abstract, e.g. Column 2 Lines 44-58) and teaches that the deposition rate affects the productivity of the deposition process (Column 2 Lines 49-54), further teaching that an increased productivity is advantageous (Column 2 Lines 44-52, productivity discussed under important merits of the discussed invention).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 / Roy ‘087 to select tungsten carbide deposition rates to improve productivity of the deposition process as suggested by Tokunaga ‘201, as Schloss ‘444 generally teaches increasing the deposition rate of the second deposition process relative to the first deposition process and Tokunaga ‘201 teaches that increasing the deposition rate is considered desirable in tungsten carbide deposition.
Claim 3 – Schloss ‘444 / Roy ‘087 / Tokunaga ‘201 renders obvious the method of claim 2, wherein the second deposition rate is 30 Angstroms/second or greater and the first deposition rate is 10 Angstroms/second or less (specific rates are not disclosed in the references; selection of deposition rates is result-effective with regards to productivity of a deposition process as shown by Tokunaga ‘201; control of deposition rates is therefore held as prima facie obvious).
Claim 4 – Schloss ‘444 / Roy ‘087 / Tokunaga ‘201 renders obvious the method of claim 3, wherein the second deposition rate is in a range of about 30 Angstroms/second to about 40 Angstroms/second and the first deposition rate is in a range of about 5 Angstroms/second to about 10 Angstroms/second (specific rates are not disclosed in the references; selection of deposition rates is result-effective with regards to productivity of a deposition process as shown by Tokunaga ‘201; control of deposition rates is therefore held as prima facie obvious).
 Claim 12 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 11, but does not expressly teach or suggest wherein a ratio of the second deposition rate to the first deposition rate is 3:1 or greater.  Schloss ‘444 teaches that a known deposition end state is when a certain amount of deposition material is deposited (PG 0055, tungsten exemplified; tungsten carbide is obvious as discussed above).  Tokunaga ‘201 is drawn to formation of tungsten carbide films by chemical vapor deposition (Abstract, e.g. Column 2 Lines 44-58) and teaches that the deposition rate affects the productivity of the deposition process (Column 2 Lines 49-54), further teaching that an increased productivity is advantageous (Column 2 Lines 44-52, productivity discussed under important merits of the discussed invention).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 / Roy ‘087 to select tungsten carbide deposition rates to improve productivity of the deposition process as suggested by Tokunaga ‘201, as Schloss ‘444 generally teaches increasing the deposition rate of the second deposition process relative to the first deposition process and Tokunaga ‘201 teaches that increasing the deposition rate is considered desirable in tungsten carbide deposition.
Claim 13 – Schloss ‘444 / Roy ‘087 / Tokunaga ‘201 renders obvious the method of claim 12, wherein the second deposition rate is 30 Angstroms/second or greater and the first deposition rate is 10 Angstroms/second or less (specific rates are not disclosed in the references; selection of deposition rates is result-effective with regards to productivity of a deposition process as shown by Tokunaga ‘201; control of deposition rates is therefore held as prima facie obvious).
Claim 14 – Schloss ‘444 / Roy ‘087 / Tokunaga ‘201 renders obvious the method of claim 13, wherein the second deposition rate is in a range of about 30 Angstroms/second to about 40 Angstroms/second and the first deposition rate is in a range of about 5 Angstroms/second to about 10 Angstroms/second (specific rates are not disclosed in the references; selection of deposition rates is result-effective with regards to productivity of a deposition process as shown by Tokunaga ‘201; control of deposition rates is therefore held as prima facie obvious).
Claim 18 – Schloss ‘444 / Roy ‘087 renders obvious the method of claim 17, but does not expressly teach or suggest wherein a ratio of the second deposition rate to the first deposition rate is 3:1 or greater.  Schloss ‘444 teaches that a known deposition end state is when a certain amount of deposition material is deposited (PG 0055, tungsten exemplified; tungsten carbide is obvious as discussed above).  Tokunaga ‘201 is drawn to formation of tungsten carbide films by chemical vapor deposition (Abstract, e.g. Column 2 Lines 44-58) and teaches that the deposition rate affects the productivity of the deposition process (Column 2 Lines 49-54), further teaching that an increased productivity is advantageous (Column 2 Lines 44-52, productivity discussed under important merits of the discussed invention).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Schloss ‘444 / Roy ‘087 to select tungsten carbide deposition rates to improve productivity of the deposition process as suggested by Tokunaga ‘201, as Schloss ‘444 generally teaches increasing the deposition rate of the second deposition process relative to the first deposition process and Tokunaga ‘201 teaches that increasing the deposition rate is considered desirable in tungsten carbide deposition.
Claim 19 – Schloss ‘444 / Roy ‘087 / Tokunaga ‘201 renders obvious the method of claim 18, wherein the second deposition rate is 30 Angstroms/second or greater and the first deposition rate is 10 Angstroms/second or less (specific rates are not disclosed in the references; selection of deposition rates is result-effective with regards to productivity of a deposition process as shown by Tokunaga ‘201; control of deposition rates is therefore held as prima facie obvious).
Claim 20 – Schloss ‘444 / Roy ‘087 / Tokunaga ‘201 renders obvious the method of claim 19, wherein the second deposition rate is in a range of about 30 Angstroms/second to about 40 Angstroms/second and the first deposition rate is in a range of about 5 Angstroms/second to about 10 Angstroms/second (specific rates are not disclosed in the references; selection of deposition rates is result-effective with regards to productivity of a deposition process as shown by Tokunaga ‘201; control of deposition rates is therefore held as prima facie obvious).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 06 SEP 2022, with respect to the rejection(s) of claim(s) 1, 5, and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schloss ‘444 in view of Roy ‘087.
Applicant argues (Page 7) that Schloss ‘444 does not teach or suggest PECVD processes.  Examiner agrees and withdraws the previous rejection of Claims 1, 5 and 10.  After further consideration, Examiner applies Roy ‘087 to address this limitation in combination with Schloss ‘444 in a fashion commensurate with Claims 11 and 16.
The remainder of Applicant's arguments filed 06 SEP 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 7-9) that the combination of Schloss ‘444 / Roy ‘087 do not address the independent claims.  Applicant bases this argument on the teachings of Roy ‘087 at PG 0018.  Examiner acknowledges the teaching but respectfully disagrees with Applicant’s conclusions.  In the first instance, Roy ‘087 indicates this is a general trend, not an absolute trend, and further notes that in some embodiments, an amorphous boron seed layer is used.  The discussion of some embodiments indicates that the use of an amorphous boron seed layer is a preferred embodiment of Roy ‘087.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In the second instance, Schloss ‘444 provides clear evidence that tungsten-containing films can be deposited on oxide surfaces (see e.g. Claims 13-1nd 15 of Schloss ‘444).  Roy ‘087 is not relied upon to provide justification for the deposition; that justification exists in Schloss ‘444.  Roy ‘087 is relied upon for its teaching that PECVD is a known method to deposit a material desired by Schloss ‘444.
Applicant argues (Pages 9-10) that Tokunaga ‘201 does not address the deficiencies of Schloss ‘444 / Roy ‘087.  Examiner maintains that the alleged deficiencies are in fact properly addressed by Schloss ‘444 / Roy ‘087, and therefore Tokunaga ‘201 is not required to address them further.
Applicant does not argue dependent claims beyond the argument that the claimed PECVD process is not taught.  As this argument has been rebutted, and in the absence of other arguments which serve to show how the claims overcome the cited prior art, Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712